Exhibit 10.1

ASSUMPTION AND GENERAL AMENDMENT AGREEMENT

This Assumption and General Amendment Agreement (this “Agreement”) is made as of
September 1, 2009, by and between Accenture Ltd., an exempted company
incorporated with limited liability under the laws of Bermuda (“Accenture Ltd”),
and Accenture plc, a public limited company under the laws of Ireland
(“Accenture plc”).

RECITALS

WHEREAS, the boards of directors of Accenture Ltd and Accenture plc have
previously approved a series of transactions to be effected pursuant to a Scheme
of Arrangement (the “Scheme of Arrangement”) in accordance with the laws of
Bermuda, pursuant to which Accenture plc will become the parent holding company
of Accenture Ltd and Accenture Ltd Class A and Class X common shares (“Class A
Common Shares” and “Class X Common Shares,” respectively, and collectively the
“Common Shares”) will effectively be exchanged for Accenture plc Class A and
Class X ordinary shares (“Class A Ordinary Shares” and “Class X Ordinary
Shares,” respectively, and collectively the “Ordinary Shares”) on a one-for-one
basis, other than with respect to fractional shares (such transactions are
collectively referred to as the “Transaction”);

WHEREAS, in accordance with Bermuda law, the Transaction will take place on the
effectiveness of the Scheme of Arrangement (the “Effective Time”);

WHEREAS, Accenture Ltd maintains and sponsors those certain equity
compensation-related plans, and certain other plans, agreements, awards and
arrangements listed on Exhibit A hereto (collectively, the “Assumed Stock
Plans”), providing for the grant or award to its directors, officers and
employees and other persons of (a) options, restricted shares or other rights to
purchase or receive Class A Common Shares or (b) the right to receive benefits
or other amounts by reference to Class A Common Shares (individually, an
“Assumed Stock Award” and collectively, the “Assumed Stock Awards”);

WHEREAS, in connection with the Transaction, Accenture plc desires to assume and
adopt the Assumed Stock Plans and the Assumed Stock Awards, and to issue or
cause to be issued Class A Ordinary Shares (from Accenture plc or through one of
its subsidiaries) in lieu of Class A Common Shares being issued in connection
with such Assumed Stock Plans and Assumed Stock Awards;

WHEREAS, the Compensation Committee of the board of directors of Accenture Ltd
passed resolutions on July 22, 2009 to adjust the Plans (pursuant to their
terms) and outstanding equity based awards and grants thereunder to provide for
the issuance of equity interests in Accenture plc in place of Accenture Ltd, at
the Effective Time;

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, at
and as of the Effective Time:

1. Pursuant to the terms of this Agreement and in connection with the
Transaction, Accenture Ltd hereby assigns to Accenture plc, and Accenture plc
hereby accepts from Accenture Ltd and hereby assumes, the Assumed Stock Plans
and the related Assumed Stock Awards and the rights and obligations of Accenture
Ltd under the Assumed Stock Plans and Assumed Stock Awards. As a result of such
assignment and assumption, Accenture plc will be the sponsor of the Assumed
Stock Plans and Class A Ordinary Shares will be issued under the Assumed Stock
Plans in lieu of Class A Common Shares being issued thereunder.

2. To the extent any Assumed Stock Plan and Assumed Stock Award (each, a
“Benefit Document”, and collectively, the “Benefit Documents”) provides for the
issuance, acquisition, holding or purchase of, or otherwise relates to or
references, Class A Common Shares, then, pursuant to the terms hereof and
thereof, such Benefit Document is hereby amended to provide for the issuance,
acquisition, purchase or holding of, or otherwise relate to or reference,
Class A Ordinary Shares (or benefits or other amounts determined in accordance
with the Benefit Documents). For the purposes of the Assumed Stock Plans,
Accenture Ltd confirms that its board of directors and the Compensation
Committee of that board have approved that amendment of the Assumed Stock Plans.
It is acknowledged by the parties that amendment of the Benefit Documents is not
intended to prejudice or diminish the rights of holders of Assumed Stock Awards.



--------------------------------------------------------------------------------

3. All references in the Assumed Stock Plans and Assumed Stock Awards to
“Accenture Ltd” or its predecessors are hereby amended to be references to
“Accenture plc.”

4. All outstanding Assumed Stock Awards or any other benefits available which
are based on Class A Common Shares and which have been granted under the Assumed
Stock Plans (including, as applicable, any Class A Common Shares exchanged in
connection with the Transaction) shall remain outstanding pursuant to the terms
hereof and thereof, as adopted as described herein.

5. Each Assumed Stock Award shall, pursuant to the terms hereof and thereof, be
exercisable, issuable, held, available or vest upon the same terms and
conditions as under the applicable Benefit Document, except that upon the
exercise, issuance, holding, availability or vesting of such Assumed Stock
Awards, as applicable, Class A Ordinary Shares are hereby issuable or available,
or benefits or other amounts determined, by reference to Class A Ordinary
Shares, in lieu of Class A Common Shares.

6. Each Assumed Stock Award that is a stock option (i) is hereby assumed by
Accenture plc, or (ii) the obligations thereunder are hereby assumed by
Accenture plc, as applicable, in such manner that Accenture plc would be a
corporation “assuming a stock option in a transaction to which section 424(a)
applies” within the meaning of Section 424 of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), were Section 424 of the Code applicable to such
Assumed Stock Award, with regard to the requirements of U.S. Treasury
Regulation Section 1.424-1(a)(5)(iii) for options that are intended to qualify
under Section 422 of the Code, and with regard to the requirements of U.S.
Treasury Regulation Section 1.409A-1(b)(5)(v)(D) for other options.

7. Subject to the terms of this Agreement, as amended hereby, each Benefit
Document is specifically ratified and reaffirmed by Accenture plc.

8. This Agreement will be effective immediately prior to the Effective Time
subject to effective completion of the Transaction.

9. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

(Remainder of page intentionally blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, which may be
executed in multiple counterparts, but when taken together make one and the same
instrument, as of the date first set forth above.

 

ACCENTURE LTD

By:

 

/s/ Douglas G. Scrivner

Name:

 

Douglas G. Scrivner

Title:

 

Secretary

The Common Seal of

ACCENTURE PLC

was affixed hereto

By:

 

/s/ Douglas G. Scrivner

Name:

 

Douglas G. Scrivner

Title:

 

General Counsel and Secretary

[Assumption and General Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Assumed Stock Plans

ACCENTURE LTD 2001 EMPLOYEE SHARE PURCHASE PLAN (as amended September 4, 2001)

ACCENTURE LTD 2001 SHARE INCENTIVE PLAN (and all equity-based award agreements
granted thereunder)